DETAILED ACTION

This action is in response to the amendment filed on 2/28/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotter et al. (U.S. Patent 9,221,236).
Rotter discloses a carrier film (and other item) set configured to apply a number of stiffener assemblies (144 or 32) to a layup mandrel (106), the carrier film (and other item) set (considered comprising at least 38 and 110 and optionally further 116 and/or 120 and/or 132 and/or 135 and wherein “set” is interpreted as set forth in the instant specification as “one or more items” and wherein at least 38 is a carrier film wherein “film” is given the plain meaning of “a thin sheet of any material” see MPEP 2111.01 and wherein the carrier film and other item set is hereafter referred to as carrier film set in a like manner to the carrier film set of the instant invention comprises a carrier film and other items such as adhesive, mechanical implementations, magnets, etc.) comprising: a first film (upper 38 of Figure 16) and a second film (lower 38 of Figure 16 and see further Column 7, lines 20-23 and Column 14, lines 20-52 and Column 16, lines 38-53); a number of alignment features (considered either of two outer 110 of Figure 17 or 110 of Figure 15 and/or 135 of Figure 15 and considered at least mechanical feature or adhesive feature and/or an equivalent to adhesive, mechanical, magnetic, pneumatic, or any other form configured to align as described in the instant specification as alignment features see [0036]) associated with the first film or the second film and configured to align the carrier film set relative to the layup mandrel; and a number of indexing features (considered either of middle 110 in Figure 17 and/or middle 120 as would be present in Figure 17 or 120 of Figure 15 and considered at least visible marks or fiducials or soft targets and/or an equivalent to visible marks, fiducials, reflective features or soft targets as described in the instant specification as indexing features see [0031] and [0033]) associated with the first film or the second film and configured to index the number of stiffener assemblies onto the carrier film set; and wherein the first film is configured to be retained on the layup mandrel after application of the number of stiffener assemblies to the layup mandrel (Figure 16) and the second film is configured (by being separated see Column 7, lines 10-36) to be removed from the layup mandrel after application of the number of stiffener assembles to the layup mandrel (Figures 5, 12-15, 17, and 20 and Column 7, lines 10-20 and Column 8, lines 6-10 and Column 9, lines 8-39 and Column 15, lines 10-31 and Column 16, lines 23-53).  
Regarding claim 2, the carrier film set (considered comprising 38 and 110) taught by Rotter has a flexibility configured to conform the carrier film set to a surface of the layup mandrel (see Figure 16).
Regarding claim 3, Rotter teaches a number of retaining features (considered comprising adhesive 116 as in Figure 12 or seal 135 as in Figure 15 and considered at least adhesive and/or an equivalent to a mechanical feature, a pneumatic feature, an adhesive, or any desirable retaining feature as described in the instant specification as retaining features see [00112]) configured to retain at least a portion (e.g. 110 or 132) of the carrier film set on the layup mandrel (Figures 14 and 15 and Column 15, lines 10-30).
Regarding claim 5, at least a portion (e.g. 132) of the carrier film set (considered comprising 38, 110, 132, and 135 as in Figure 15) taught by Rotter is configured to be retained on the layup mandrel (see claim 3 above), and wherein the at least a portion of the carrier film set has a gas impermeability sufficient to utilize the at least a portion of the carrier film set as a vacuum bagging material (Column 15, lines 32-60).  
Regarding claim 7, the number of alignment features (considered comprising two outer 110 of Figure 17) taught by Rotter comprises an alignment feature associated with a first end of the carrier film set and an alignment feature associated with a second end of the carrier film set.
Regarding claims 8 and 9, the claims are directed to an apparatus.  A claim is only limited by positively recited elements, and thus, inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115).  Further, a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus.  The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  As to claim 8, Rotter teaches all of the structural limitations of the claims as set forth above including the number of indexing features comprises a number of visible marks (considered either of middle 110 in Figure 17 and/or middle 120 as would be present in Figure 17 or 120 of Figure 15) wherein the number of visible marks “corresponding to a desired location for an edge of a composite charge of a respective stiffener assembly of the number of stiffener assemblies” wherein as the material or article worked upon by the apparatus (as 144 or 32) is a composite charge of a respective stiffener assembly of the number of stiffener assemblies whose width is such that each edge corresponds to the location of the indexing features.  As to claim 9, Rotter teaches all of the structural limitations of the claims as set forth above which structure is capable of “wherein each of the number of stiffener assemblies comprises radius fillers, a number of composite charges, and a support, and wherein flanges formed by the number of composite charges of each respective composite charge are in contact with the carrier film set prior to applying a composite charge to the layup mandrel” wherein as the material or article worked upon by the apparatus (as 144 or 32) is wherein each of the number of stiffener assemblies comprises radius fillers, a number of composite charges, and a support, and wherein flanges formed by the number of composite charges of each respective composite charge are in contact with the carrier film set prior to applying a composite charge to the layup mandrel.  
Regarding claim 10, Rotter teaches longitudinal reinforcement (considered fibers woven into a fabric see Column 7, lines 10-20).

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rotter in view of Robins et al. (U.S. Patent 9,272,495).
Rotter is described above in full detail and including at least a portion of the carrier film set (e.g. 132) is configured to be retained on the layup mandrel (see claim 3 above) for application of vacuum wherein Rotter does not expressly teach the portion of the carrier film set (132) is transparent or non-transparent.  It is conventional in the art similar portion used for application of vacuum is transparent as evidenced by Robins (i.e. at least a portion of a carrier film set (e.g. 408) taught by Robins is configured to be retained on a layup mandrel (612), and wherein the at least a portion of the carrier film set has a transparency (Column 10, lines 32-35) configured to accommodate visual inspection of at least ends/edges of the number of stiffener assemblies through the at least a portion of carrier film set (see Figure 8)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the at least a portion of the carrier film set (132) as taught by Rotter is transparent as is choosing from the finite, predictable solutions (i.e. transparent or non-transparent) with a reasonable expectation of success including as evidenced by Robins (and thus, wherein the at least a portion of the carrier film set has a transparency configured to accommodate visual inspection of at least another portion of the carrier film set (38) overlapping the number of stiffener assemblies through the at least a portion of the carrier film set).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rotter in view of Kornitzky (U.S. Patent 4,836,765).
Rotter is described above in full detail.  Rotter does not expressly teach the number of alignment features (considered seal 135) comprise a number of magnets (it being noted Rotter does not teach away from magnets) wherein it is known in the art the features comprise a number of magnets (e.g. configured to align a carrier film set relative to magnets of opposite polarity in a layup mandrel) to avoid (e.g. the labor involved with) adhesive sealants and mechanical clamps as taught by Kornitzky (Column 1, line 38 to Column 2, line 64 and Figure 4 and Column 4, lines 18-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the number of alignment features (considered 135) taught by Rotter comprises a number of magnets (e.g. configured to align the carrier film set relative to magnets in the layup mandrel) to avoid (e.g. the labor involved with) adhesive sealants as taught by Kornitzky.



Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art of record fails to teach or suggest a carrier film set configured to apply a number of stiffener assemblies to a layup mandrel as claimed wherein the first film is a vacuum bag film and the second film is a carrier film.
Regarding claims 12-14 and 21, the claims are allowed for the reasons set forth in paragraph 20 of the Office action mailed 1/18/22.

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered.
In view of the amendments filed 2/28/22 the previous rejections as set forth in the Office action mailed 1/18/22 are withdrawn.  The claims as amended are fully addressed above.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746